DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shell section comprising at least two curved panels slidable with respect to each other to allow the cylindrical frame to fold of claim 4, the configuration wherein each leg is retractable into the shell section of claim 5, and the tubular framework that is rotatable about the top support frame and the lower support frame to allow the cylindrical frame to fold of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the material layer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uetabira (8,978,314).
	With respect to claim 1, Uetabira teaches a portable acoustic booth (Figure 1, #100; Figure 11, #300; Figure 26, #500) comprising a cylindrical frame (defined by connected panels #113/117, 513/517) having a partially cylindrical shell section (111/311/511) raised above the ground by at least one leg (120/121, 320/321, 520), wherein the inner walls of the shell section (111/311/511) are lined with a sound absorbing material layer (115/515). It is noted that the device of Figure 1, #110 and Figure 11, #300 are the same except for the different support frames #120 and #320. 
	With respect to claim 2, Uetabira teaches wherein the shell section (111/311/511) comprises tubular framework (could be portions #113e/113g and/or #117; #513e/513g and/or 517) holding at least one curved panel (113/513).  
	With respect to claim 3, Uetabira teaches wherein each curved panel (513) includes a plurality of elongate cut-outs (514).  
	With respect to claim 6, Uetabira teaches wherein the cylindrical frame (defined by connected panels #113/513) is constructed from aluminium (Col. 5, Line 6; Col.12, Line 8).  
	With respect to claim 9, Uetabira teaches wherein the cylindrical frame (defined by connected panels #113/117, 513/517) further comprises a roof structure (See various roof structures in #201 in Figures 8-10 and 12).  
	With respect to claim 11, Uetabira teaches wherein the shell section (111/311/511) comprises a lower support frame (defined by lower of connected portions #117/317/517) having a U-shaped tubular frame (117/317/517) that provides a horizontally orientated beam within the shell section (defined by connected panels #113/513).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Uetabira (8,978,314).
	With respect to claim 4, Uetabira teaches wherein the shell section (111/311/511) comprises at least two curved panels (adjacent ones of #113/313/513) slidable (via 113e/113g, 513e/513g) with respect to each other, and wherein it is obvious that said configuration will allow the cylindrical frame to fold in the same way as Applicants, as the panels sections could be slide apart, allowing them to fold.  
	With respect to claim 10, Uetabira is relied upon for the reasons and disclosures set forth above.  Uetabira further teaches wherein the shell section (311) further comprises a lower support frame (333) wherein it is obvious that the tubular framework (could be portions #113e/113g and/or #117/317 when panels 113 form shell #311 in Figure 11) is rotatable about the lower support frame (333) to allow the cylindrical frame to fold in the same way as Applicants, as the panels sections could be slide apart, allowing them to fold.
	Uetabira fails to teach a top support frame, wherein the tubular framework is rotatable about the top support frame and the lower support frame to allow the cylindrical frame to fold.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a top support frame, wherein the tubular framework is rotatable about the top support frame and the lower support frame to allow the cylindrical frame to fold, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  In this case, adding an additional arc member #333 as a top support frame would provide further bracing support to the device and involved routine skill.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Uetabira (8,978,314) in view of Carson (9,949,562).
	With respect to claim 5, Uetabira is relied upon for the reasons and disclosures set forth above.  Uetabira further teaches a fixed length leg (121/321).
	Uetabira fails to teach wherein each leg is retractable into the shell section.  
	Carson teaches a similar acoustic both-like device (Figure 1, #1), wherein each leg (legs of base #2, clearly seen) is retractable into the shell section (of Uetabira #311, when combined with upper portion of leg of base #2 of Carson, which clearly allows for retraction of lower leg portion into upper leg portion), such that a user may selectively adjust the height (Col. 2, Lines 21-22, 29-35; Col. 8, Lines 1-5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Uetabira, with the apparatus of Carson so as to allow a user to selectively adjust a height of the device.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Uetabira (8,978,314) in view of Hinson (2014/0131135).
	With respect to claim 7, Uetabira is relied upon for the reasons and disclosures set forth above.  Uetabira further teaches wherein the material layer (115/515) comprises a layer of sound absorbing material.
	Uetabira fails to teach wherein the material layer comprises at least one layer of serge wool and a layer of acoustic foam.  
	Hinson teaches a similar portable acoustic booth-like device (Figures 1-4 and 9), having a similar cylindrical shell lined with a sound absorbing material (defined by sound contact layer of acoustic foam [0031] and second sound contact filtering layer [0032]), wherein the material layer comprises at least one layer of acoustic material (second sound contact filtering layer [0032]) and a layer of acoustic foam (sound contact layer of acoustic foam [0031]), as acoustic foam layer adds to support sound capturing in reducing audio ambience and sound distortion, and the second sound contact filtering layer which includes a foam screen filter which assists in the further reduction of audio reflections and sound distortion.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Uetabira, with the apparatus of Hinson so as to provide an acoustic material layer to support sound capturing in reducing audio ambience and sound distortion, and a second sound contact filtering layer which includes a foam screen filter which assists in the further reduction of audio reflections and sound distortion.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein second sound contact filtering layer of Hinson is a serge wool, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In this case, either the foam or serge wool would provide the ability to filter which assists in the further reduction of audio reflections and sound distortion.
	With respect to claim 8, Hinson teaches wherein the foam layer ((defined by sound contact layer of acoustic foam [0031]) is formed from a plurality of aligned pyramidal structures ([0031]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to acoustic booth assembly are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837